{¶ 22} I concur in the well-reasoned majority opinion, for I believe this matter presents a good opportunity to speak with clarity on the narrow question of the circumstances that permit a trial court to impose more than a minimum sentence in a manner that is consistent with Blakely v. Washington.1 This court has consistently held that a trial court's reliance on a previous prison term as evidenced in the record would still be permissible for the purpose of imposing a sentence greater than the minimum.2 As stated by this court in State v.Taylor:
{¶ 23} "Under R.C. 2929.14(B)(1), the court is entitled to depart from the shortest authorized prison term if the `offender had previously served a prison term.' Under Apprendi, the fact of a prior conviction may be used to enhance the penalty for a crime without being submitted to a jury and proven beyond a reasonable doubt."3 Therefore, the trial court's imposition of a four-year prison term in this case is "constitutionally permissible under Apprendi and, by extension,Blakely."4
{¶ 24} In addition, this court has recently held:
{¶ 25} "It is clear that, for Blakely purposes, a trial court is permitted to take judicial notice that a defendant has served a prior prison term, for that is not a `finding.' It is a judicial acknowledgement of an indisputable fact. The trial court merely acknowledges the prior prison term and does not have to weigh conflicting evidence to make a factual finding. As such, a defendant's Sixth Amendment rights are not compromised by the exercise."5
{¶ 26} As so eloquently stated by the United States Supreme Court in Blakely, "[t]his case is not about whether determinate sentencing is constitutional, only about how it can be implemented in a way that respects the Sixth Amendment."6
{¶ 27} In this matter, the record clearly demonstrates that appellant served a prior prison term. Therefore, the trial court appropriately imposed more than the minimum sentence. Therefore, I concur with the majority.
1 Blakely v. Washington (2004), 542 U.S. 296,124 S.Ct. 2531, 159 L.Ed.2d 403.
2 State v. Taylor, 158 Ohio App.3d 597, 2004-Ohio-5939,821 N.E.2d 192.
3 Apprendi v. New Jersey (2000), 530 U.S. 466, 490,120 S.Ct. 2348, 147 L.Ed.2d 435, citing Jones v. United States
(1999), 526 U.S. 227, 243, fn. 6, 119 S.Ct. 1215,143 L.Ed.2d 311.
4 State v. Taylor, ¶ 25.
5 State v. Brown, 11th Dist. No. 2003-A-0092,2005-Ohio-2879, 2005 WL 1383957, ¶ 89.
6 Blakely v. Washington, 542 U.S. 296, 124 S.Ct. at 2540,159 L.Ed.2d 403. *Page 325